Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on November 28th, 2022, is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28th, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites “about 1 percentages”, which is grammatically incorrect. The claim should be changed to “about 1 percent”, or a similar, grammatically correct statement.  Appropriate correction is required.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0103271 A1).
With regards to claim 1, Lee discloses a touch sensor with window substrate (i.e., a window) comprising a coating layer including a resin layer 150 and a second bevel layer 120, the coating layer being depicted as having an upper surface and a lower surface (i.e., front surface and rear surface, respectively), including a first region in which resin layer 150 has a constant thickness (i.e., a constant distance between the front surface and the rear surface in a thickness direction) and a second region at which the resin layer 150 and bevel layer 120 both taper towards an edge (i.e., a second region in which a distance between the front surface and the rear surface reduces in a direction away from the first region), with a bezel layer 110 disposed on a rear surface of the overall coating layer (Lee: Figs. 2-5; para. [0014]-[0017] and [0053]). Annotated versions of Figures 4 and 5 of Lee are provided on the following page.








    PNG
    media_image1.png
    527
    498
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (First Region)][AltContent: textbox (Second Region)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (First Region)][AltContent: arrow]













	The resin layer 150 comprises a mixture of acrylate resin and an epoxy resin, and the bezel layer 120 includes titanium oxide particles (i.e., inorganic particles), and therefore the overall coating layer is considered to comprise a combination of an acrylate resin, an epoxy resin, and inorganic particles (Lee: para. [0029] and [0060]).
	With regards to claim 2, the front surface in the first surface region is depicted as constant thickness (i.e., flat), and the from surface of the second region is tapered (i.e., a curved surface) (Lee: Figs. 2-5).
	With regards to claim 3, the inorganic particles are titanium oxide (i.e., TiO2) (see above discussion).
With regards to claim 9, a series of wires 448 and 443 (i.e., a functional layer) arranged in a spaced, repeating pattern are disposed on the coating layer and bezel layer (Lee: Fig. 4).
With regards to claim 10, Lee discloses a display device (i.e., an electronic device) including a touch sensor with window substrate (i.e., a window) disposed on a display panel 20 (i.e., an electronic panel comprising a display region), the touch sensor and window substrate comprising a coating layer including a resin layer 150 and a second bevel layer 120, the coating layer being depicted as having an upper surface and a lower surface (i.e., front surface and rear surface, respectively), including a first region in which resin layer 150 has a constant thickness (i.e., a constant distance between the front surface and the rear surface in a thickness direction) and a second region at which the resin layer 150 and bevel layer 120 both taper towards an edge (i.e., a second region in which a distance between the front surface and the rear surface reduces in a direction away from the first region), with a bezel layer 110 disposed on a rear surface of the overall coating layer (Lee: Figs. 1-5; para. [0014]-[0017], [0047], and [0053]). The resin layer 150 comprises a mixture of acrylate resin and an epoxy resin, and the bezel layer 120 includes titanium oxide particles (i.e., inorganic particles), and therefore the overall coating layer is considered to comprise a combination of an acrylate resin, an epoxy resin, and inorganic particles (Lee: para. [0029] and [0060]). The beveled regions of the touch sensor and window substrate correspond to areas which transmit a color or absorbs light (i.e., corresponds to a non-display region) when placed over the display panel 120 (i.e., the electronic panel includes a display region defined parallel to a first direction and a non-display region surrounding the display region, the first region of the touch sensor with window substrate parallel in plane and overlapping the display region in a plan view, the second region overlapping the non-display region having a curved surface) (Lee: Figs. 1-5; para. [0067]-[0069] and [0077]).
With regards to claim 11, the first region has a constant thickness in a thickness direction (i.e., perpendicular to the plane) and the second region has a thickness which gradually decreases towards the first direction (Lee: Figs. 4-5).
With regards to claim 14, a series of wires 448 and 443 (i.e., a functional layer) arranged in a spaced, repeating pattern are disposed on the coating layer and bezel layer (Lee: Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claims 1 and 10 above.
With regards to claim 4, Lee discloses a window as applied to claim 1 above (see above discussion). The window of Lee includes titanium oxide particles mixed with a resin binder, the particle size and material thickness (i.e., amount of titanium oxide) being predetermined to affect the degree to which a white color is generated (Lee: para. [0060]). Lee provides multiple methods in which composition is routine to adjust, and to this end, Lee suggests adjusting the material to have varying refractive index as desired (Lee: para. [0058]). Based on the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the amount of titanium oxide particles in the material of Lee, based on the desired degree of whiteness and refractive index, using methods known in the art (i.e., suggesting that the amount of titanium oxide to be adjusted is routine and known in the art). See MPEP 2144.05.
With regards to claim 5, Lee further discloses the resin layer 150 (i.e., whose thickness is equal to the thickness in the first region) as having a thickness (i.e., constant distance) ranging from 0.1 to 10 microns, which overlaps the claimed range of about 10 microns to about 1000 microns, thereby establishing a prima facie case of obviousness (Lee: para. [0028]). See MPEP 2144.05.
With regards to claim 6, the composition of Lee is substantially identical to that of the claimed invention (i.e., including a combination of acrylate, epoxy, and an inorganic particle), and therefore, it is expected to possess the claimed hardness of 6H to 9H. A composition and its properties are inseparable. See MPEP 2144.05.
With regards to claim 12, Lee discloses a window as applied to claim 10 above (see above discussion). Lee further discloses the resin layer 150 (i.e., whose thickness is equal to the thickness in the first region) as having a thickness (i.e., thickness perpendicular to the plane) ranging from 0.1 to 10 microns, which overlaps the claimed range of about 10 microns to about 1000 microns, thereby establishing a prima facie case of obviousness (Lee: para. [0028]). See MPEP 2144.05.

Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al as applied to claims 1 and 10 above, and in further view of Uematsu et al (CN106803401A). Uematsu is read from an English machine translation, which has been placed in the application file.
With regards to claim 7, Lee discloses a coating as applied to claim 1 above (see above discussion). However, it is not clear if Lee discloses a glass layer disposed between a bezel layer and coating layer.
Uematsu is directed to a manufacture method for a front panel used in an electronic device such as a vehicle or smart mobile phone (Uematsu – Translation: page 2, “Technical Field”). Uematsu depicts a front panel in which a glass substrate 3 is sandwiched between a coating layer 4 and a printed edge material 20 (i.e., a bezel) (Uematsu: Fig. 7; page 3, “Description of Reference Numerals”). Inclusion of the printed edge material 20 on the underside of the substrate improves the aesthetic design of the material (i.e., “high class” as used by Uematsu) and render it more metal-like in appearance (Uematsu: page 7, “Printing Process”). Uematsu describes its printing process as an operation which occurs after the manufacture of the panel (Uematsu: page 7, “Printing Process”).. It is further noted that Lee more generically describes its bevels as located on an edge of the panel, and it is not clear from Lee which surfaces in particular include the disclosed bevels. Lee and Uematsu are analogous art in that they are related to the same field of endeavor of display panels which include coatings and beveled portions. A person of ordinary skill in the art would have found it obvious to have placed a printed bezel opposite the coating on the substrate of Lee, thereby resulting in a glass layer disposed between a bezel layer and a coating layer, in order to improve the aesthetic appearance of the panel of Lee (Uematsu: page 7, “Printing Process”). Alternatively, forming a bezel layer on the underside of the substrate of Lee using the process disclosed in Uematsu would amount to an application of a known process to an article capable of undergoing further processing, in order to yield a final article with predictable results.
With regards to claim 8, the constant distance is disclosed as ranging from 0.1 to 10 microns, which overlaps the claimed range of about 10 to about 700 microns, thereby establishing a prima facie case of obviousness (see above discussion). With regards to the thickness of the glass layer, Lee is concerned with reducing the thickness of the overall structure as, and Lee further notes the trend of such devices towards minimization and thickness (Lee: para. [0011]-[0012]). Based on the express recognition of adjusting thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thickness of the glass layer, in order to minimize the overall device. See MPEP 2144.05.
With regards to claim 13, Lee discloses a coating as applied to claim 10 above (see above discussion). However, it is not clear if Lee discloses a glass layer disposed between a bezel layer and coating layer.
Uematsu is directed to a manufacture method for a front panel used in an electronic device such as a vehicle or smart mobile phone (Uematsu – Translation: page 2, “Technical Field”). Uematsu depicts a front panel in which a glass substrate 3 is sandwiched between a coating layer 4 and a printed edge material 20 (i.e., a bezel) (Uematsu: Fig. 7; page 3, “Description of Reference Numerals”). Inclusion of the printed edge material 20 on the underside of the substrate improves the aesthetic design of the material (i.e., “high class” as used by Uematsu) and render it more metal-like in appearance (Uematsu: page 7, “Printing Process”). Uematsu describes its printing process as an operation which occurs after the manufacture of the panel (Uematsu: page 7, “Printing Process”).. It is further noted that Lee more generically describes its bevels as located on an edge of the panel, and it is not clear from Lee which surfaces in particular include the disclosed bevels. Lee and Uematsu are analogous art in that they are related to the same field of endeavor of display panels which include coatings and bezeled portions. A person of ordinary skill in the art would have found it obvious to have placed a printed bezel opposite the coating on the substrate of Lee, thereby resulting in a glass layer disposed between a bezel layer and a coating layer, in order to improve the aesthetic appearance of the panel of Lee (Uematsu: page 7, “Printing Process”). Alternatively, forming a bezel layer on the underside of the substrate of Lee using the process disclosed in Uematsu would amount to an application of a known process to an article capable of undergoing further processing, in order to yield a final article with predictable results. With regards to the thickness of the glass layer, Lee is concerned with reducing the thickness of the overall structure as, and Lee further notes the trend of such devices towards minimization and thickness (Lee: para. [0011]-[0012]). Based on the express recognition of adjusting thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thickness of the glass layer, in order to minimize the overall device. See MPEP 2144.05.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783